******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
 STATE OF CONNECTICUT v. KENNETH JAMISON
                (AC 35625)
                   Beach, Mullins and Bear, Js.
       Argued May 20—officially released September 16, 2014

   (Appeal from Superior Court, judicial district of
Fairfield, geographical area number two, McKeever, J.)
  John L. Cordani, Jr., assigned counsel, for the appel-
lant (defendant).
   Matthew A. Weiner, deputy assistant state’s attorney,
with whom, on the brief, were John C. Smriga, state’s
attorney, and Richard L. Palombo, Jr., senior assistant
state’s attorney, for the appellee (state).
                         Opinion

   BEAR, J. The defendant, Kenneth Jamison, appeals
from the judgment of conviction, rendered after a jury
trial, of possession of narcotics in violation of General
Statutes § 21a-279 (a), manufacturing a bomb in viola-
tion of General Statutes § 53-80a, and possession of an
explosive in violation of General Statutes §§ 29-343 and
29-348.1 On appeal, the defendant claims that (1) the
state presented insufficient evidence to support the con-
viction of manufacturing a bomb, (2) the trial court
committed plain error in failing to give an accomplice
credibility instruction, (3) his conviction of all three
charges violated the constitutional prohibition against
double jeopardy, (4) the court failed to adequately
instruct the jury on the elements of possession, and
(5) the state violated his rights under the Connecticut
constitution by compelling him to provide a handwriting
exemplar. We agree with the defendant that the court
committed plain error in failing to provide an accom-
plice credibility instruction and reverse the judgment
of conviction on that ground only as to the charges of
manufacturing a bomb and possession of an explosive.
We are not persuaded by the defendant’s other claims.
  The following facts, which reasonably could have
been found by the jury, and procedural history are rele-
vant to the issues on appeal. Maria Caban lived in a
third floor apartment in Bridgeport. The defendant, her
boyfriend at the time, would stay with her on occasion.
On October 12, 1995, at approximately 8:40 p.m., eight
police officers executed a search warrant on the apart-
ment, which had front and rear entrances. One group
of officers entered the rear of the apartment using a
battering ram while the second group entered through
the front. The group entering from the front encoun-
tered the defendant, dressed only in boxer shorts, on
the stairs leading up to the apartment. The defendant
was brought up into the apartment and read his
Miranda2 rights. During the search, Caban arrived.
   The police searched the premises and found a pair
of sneakers that contained a straw and folded dollar
bill. Inside of the bill was a white powdery substance
that later was revealed through testing to be cocaine.
When questioned, the defendant admitted that the
sneakers belonged to him. The search also produced
an M-1000 explosive device with pennies glued to its
exterior, a loaded firearm, an additional small amount
of cocaine, a weighing scale, an electric heat sealer for
sealing plastic bags, and a notebook with references
to drug trafficking. The police also discovered a safe
containing business documents signed by the
defendant.
  The defendant was arrested and charged with two
counts of possession of narcotics with intent to sell,
manufacturing a bomb, possession of an explosive, and
criminal possession of a firearm. Prior to trial, the defen-
dant was ordered by the court to submit a handwriting
exemplar for comparison with the notebook found in
the apartment. In October, 1996, the defendant was
tried before a jury. After the state rested, the defendant
moved for a judgment of acquittal on all charges. The
court granted the motion with respect to the two counts
of possession of narcotics with intent to sell and
directed the state to file an amended information charg-
ing the defendant with possession of narcotics. The
court denied the motion as to all other charges.
   The jury found the defendant guilty of possession of
narcotics, manufacturing a bomb, and possession of an
explosive device, but acquitted the defendant on the
charge of criminal possession of a firearm. The court
sentenced the defendant to a total effective term of
thirty-seven years of incarceration, execution sus-
pended after thirty-two years, with five years of proba-
tion. This appeal followed.
                              I
  First, the defendant claims that the state presented
insufficient evidence to support his conviction of manu-
facturing a bomb in violation of § 53-80a. He argues
that gluing pennies onto an existing explosive device
does not constitute fabricating a bomb as a matter of
law. We are not persuaded.
  ‘‘Generally, [i]n reviewing a sufficiency of the evi-
dence claim, we apply a two-part test. First, we construe
the evidence in the light most favorable to sustaining
the verdict. Second, we determine whether upon the
facts so construed and the inferences reasonably drawn
therefrom the jury reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . . When, as in the
present case, the claim of insufficient evidence turns
on the appropriate interpretation of a statute, however,
our review is plenary. . . .
   ‘‘The process of statutory interpretation involves the
determination of the meaning of the statutory language
as applied to the facts of the case . . . . When constru-
ing a statute, [o]ur fundamental objective is to ascertain
and give effect to the apparent intent of the legislature.
. . . In other words, we seek to determine, in a rea-
soned manner, the meaning of the statutory language
as applied to the facts of [the] case . . . . In seeking
to determine that meaning . . . [General Statutes] § 1-
2z directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . When a statute is not plain and unam-
biguous, we also look for interpretive guidance to the
legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . . We recognize that terms in a stat-
ute are to be assigned their ordinary meaning, unless
context dictates otherwise . . . .’’ (Citations omitted;
internal quotation marks omitted.) State v. Webster, 308
Conn. 43, 51–52, 60 A.3d 259 (2013).
   Section 53-80a provides: ‘‘Any person, other than one
engaged in the manufacture of firearms or explosives
or incendiary devices for lawful purposes, who fabri-
cates, in any manner, any type of an explosive, incendi-
ary or other device designed to be dropped, hurled, or
set in place to be exploded by a timing device, shall be
guilty of a class B felony.’’ The defendant does not
dispute that the explosive device found by the police is
a device the manufacture of which the statute prohibits.
Therefore, we are concerned only with whether the
defendant’s actions in relation to the device constitute
‘‘fabricat[ion], in any manner . . . .’’ General Statutes
§ 53-80a.
   The term ‘‘fabricate’’ is not defined within the statu-
tory scheme. ‘‘We thus look to the common understand-
ing of the term as expressed in a dictionary.’’ (Internal
quotation marks omitted.) State v. Webster, supra, 308
Conn. 53. Webster’s Third New International Dictionary
defines ‘‘fabricate,’’ in relevant part, as ‘‘to form by art
and labor’’ and ‘‘to form into a whole by uniting parts.’’
Webster’s Third New International Dictionary (1993).
We also must consider the additional language, ‘‘in any
manner . . . .’’ General Statutes § 53-80a. This phrase
can only be construed to broaden the range of acts that
are prohibited by the statute. See American Promo-
tional Events, Inc. v. Blumenthal, 285 Conn. 192, 203,
937 A.2d 1184 (2008) (‘‘[i]n construing statutes, we pre-
sume that there is a purpose behind every sentence,
clause, or phrase used in an act and that no part of a
statute is superfluous’’ [internal quotation marks
omitted]).
   In the present case, the evidence shows that the
defendant glued pennies onto an M-1000 explosive
device3 that Caban had purchased with a bag of fire-
works. At trial, the state’s explosives expert testified
that, in his experience, the purpose of gluing pennies
to this type of explosive was to create ‘‘an improvised
explosive antipersonnel device . . . to cause serious
physical injury to anyone [near where] it detonates
. . . .’’
  Considering the plain and unambiguous text of § 53-
80a, we conclude that the defendant’s actions are pro-
hibited by the statute.4 By uniting parts, the M-1000
explosive device and the pennies, the defendant formed
by art and labor an explosive device designed to be
dropped, hurled, or set in place to be exploded by a
timing device. Given the broad scope of the statute,
these actions constitute fabrication. Accordingly, the
defendant’s claim that the state presented insufficient
evidence to support his conviction is unfounded.
                              II
   The defendant next claims that the court erred in
failing to give an accomplice credibility instruction
regarding the testimony of Caban. The defendant seeks
review of this unpreserved claim under the plain error
doctrine; Practice Book § 60-5; and reversal of the con-
viction of manufacturing a bomb and possession of an
explosive. We agree that the court’s failure to provide
an accomplice credibility instruction, which was and
is a mandatory instruction, was plain error and, accord-
ingly, we reverse the judgment as to the conviction of
those charges.
   ‘‘[The plain error] doctrine, codified at Practice Book
§ 60-5, is an extraordinary remedy used by appellate
courts to rectify errors committed at trial that, although
unpreserved, are of such monumental proportion that
they threaten to erode our system of justice and work
a serious and manifest injustice on the aggrieved party.
[T]he plain error doctrine . . . is not . . . a rule of
reviewability. It is a rule of reversibility. That is, it is a
doctrine that this court invokes in order to rectify a
trial court ruling that, although either not properly pre-
served or never raised at all in the trial court, nonethe-
less requires reversal of the trial court’s judgment, for
reasons of policy. . . . In addition, the plain error doc-
trine is reserved for truly extraordinary situations [in
which] the existence of the error is so obvious that it
affects the fairness and integrity of and public confi-
dence in the judicial proceedings. . . . Plain error is a
doctrine that should be invoked sparingly. . . .
Implicit in this very demanding standard is the notion
. . . that invocation of the plain error doctrine is
reserved for occasions requiring the reversal of the
judgment under review. . . .
   ‘‘An appellate court addressing a claim of plain error
first must determine if the error is indeed plain in the
sense that it is patent [or] readily discernable on the
face of a factually adequate record, [and] also . . .
obvious in the sense of not debatable. . . . This deter-
mination clearly requires a review of the plain error
claim presented in light of the record.
   ‘‘Although a complete record and an obvious error
are prerequisites for plain error review, they are not,
of themselves, sufficient for its application. . . . [I]n
addition to examining the patent nature of the error,
the reviewing court must examine that error for the
grievousness of its consequences in order to determine
whether reversal under the plain error doctrine is appro-
priate. A party cannot prevail under plain error unless
it has demonstrated that the failure to grant relief will
result in manifest injustice. . . . In State v. Fagan, [280
Conn. 69, 87, 905 A.2d 1101 (2006), cert. denied, 549
U.S. 1269, 127 S. Ct. 1491, 167 L. Ed. 2d 236 (2007)], we
described the two-pronged nature of the plain error
doctrine: [An appellant] cannot prevail under [the plain
error doctrine] . . . unless he demonstrates that the
claimed error is both so clear and so harmful that a
failure to reverse the judgment would result in manifest
injustice.’’ (Citation omitted; emphasis in original; inter-
nal quotation marks omitted.) State v. Sanchez, 308
Conn. 64, 77–78, 60 A.3d 271 (2013).
   Applying this test, we first must determine whether
the court’s failure to provide an accomplice credibility
instruction was a patent or readily discernible error. It
is well settled that it is the court’s duty to provide an
instruction regarding the credibility of an accomplice
witness. See State v. Moore, 293 Conn. 781, 823–24, 981
A.2d 1030 (2009) (‘‘Generally, a defendant is not entitled
to an instruction singling out any of the state’s witnesses
and highlighting his or her possible motive for testifying
falsely. . . . An exception to this rule, however,
involves the credibility of accomplice witnesses. . . .
[When] it is warranted by the evidence, it is the court’s
duty to caution the jury to scrutinize carefully the testi-
mony if the jury finds that the witness intentionally
assisted in the commission, or if [he or she] assisted
or aided or abetted in the commission, of the offense
with which the defendant is charged.’’ [Emphasis
altered; internal quotation marks omitted.]), cert.
denied, 560 U.S. 954, 130 S. Ct. 3386, 177 L. Ed. 2d 306
(2010). At trial, Caban testified that she had purchased
the M-1000 explosive device and that she and the defen-
dant had acted together to glue pennies onto the device.
Given the nature of this testimony, we conclude that
the court committed a patent and readily discernible
error by failing to provide an instruction regarding her
credibility as an accomplice.
   Next, we must consider whether the court’s error is
so clear and harmful that a failure to reverse it would
result in manifest injustice. ‘‘[T]he fact that the instruc-
tion . . . was mandated . . . does not, in and of itself,
establish the existence of manifest injustice necessary
for plain error.’’ State v. Sanchez, supra, 308 Conn. 83.
‘‘[B]ecause an instructional error relating to general
principles of witness credibility is not constitutional in
nature . . . the defendant bears the burden of estab-
lishing that the error deprived him of his due process
right to a fair trial.’’ (Internal quotation marks omitted.)
State v. Moore, supra, 293 Conn. 824. Our Supreme
Court has identified four factors for consideration when
determining whether the trial court’s failure to give a
cautionary instruction deprived the defendant of a fair
trial: ‘‘whether (1) the accomplice testimony was cor-
roborated by substantial independent evidence of guilt,
(2) the accomplice testimony was consistent, (3) the
accomplices’ potential motives for falsifying their testi-
mony were brought to the jury’s attention, and (4) the
court’s instructions to the jury suggested that the wit-
nesses might have an interest in coloring their testi-
mony.’’ Id., 825.
   Applying these factors to the present case, we con-
clude that the first factor, which is whether the accom-
plice testimony was corroborated by substantial
independent evidence of guilt, favors the defendant.
Caban’s testimony was the sole evidence presented that
tied the defendant to the explosive device found in
Caban’s apartment.
   The second factor, which is whether the accomplice
testimony was consistent, also favors the defendant, as
Caban provided inconsistent testimony about the gun
found in her apartment. On direct examination, she
indicated that the gun belonged to the defendant, but
later, on cross-examination, stated that it belonged to
another person.
   The third factor, which is whether the accomplice’s
potential motives for falsifying her testimony were
brought to the jury’s attention, favors the state. The
state and the defendant stipulated that Caban pre-
viously had been charged in connection with the explo-
sive device found in her apartment and that the charges
had been dropped. This stipulation brought her poten-
tial motives for falsifying her testimony to the jury’s
attention. Furthermore, during closing argument,
defense counsel suggested that Caban had agreed to
testify against the defendant in order to avoid being
charged with a crime herself.
   Finally, the fourth factor, which is whether the court’s
instructions to the jury suggested that the witness might
have an interest in coloring her testimony, favors the
defendant. The court gave only a basic instruction as
to witness credibility, asking the jury to consider the
character of the testimony, the demeanor of the witness
as it bears on credibility, the substance of the testimony
and the probability or improbability that what the wit-
ness said was true. The court did not instruct the jury
to consider potential biases when considering the credi-
bility of witnesses in general or Caban specifically.
Thus, there was no suggestion made by the court that
Caban might have had an interest in coloring her testi-
mony. See id., 826–27 (court’s general instruction to
consider biases of witnesses in weighing credibility did
not suggest to jury that accomplice witnesses might
have had interest in coloring testimony). We conclude
that these four factors, when considered together,
weigh in favor of the defendant.
   This court recently considered a claim of plain error
for failure to provide an accomplice credibility instruc-
tion in State v. Miller, 150 Conn. App. 667, 92 A.3d 986,
cert. denied, 312 Conn. 926,     A.3d     (2014). In that
case, we held that the court’s failure to provide the
mandatory accomplice instruction did not require rever-
sal pursuant to the plain error doctrine because our
failure to reverse would not result in manifest injustice.
Id., 681–82. That case, however, is distinguishable from
the present case in that in Miller, the trial court gave a
credibility instruction that directed the jury to consider
whether any witness had any interest in the outcome
of the case or any bias or prejudice concerning any
party or any matter involved in the case. Id., 681. The
trial court also specifically instructed the jury that it
had to consider whether the witnesses in the case had
any interest in its outcome or any bias or prejudice as
to any party or matter involved in the case, and the
court further instructed that the jury could use the prior
criminal history of the defendant’s coconspirator and
accomplice in assessing her credibility. Neither of these
safeguards was in place in the present case, as the court
gave no instruction as to bias and did not specifically
instruct the jury in any way as to Caban’s testimony.
   Our Supreme Court recently addressed the issue of
a court’s failure to provide an accomplice credibility
instruction as plain error in State v. Moore, supra, 293
Conn. 781, holding that the lack of such an instruction
did not require reversal because its failure to reverse
would not result in manifest injustice. Id., 829. Moore
is also distinguishable from the present case, as there
was substantial evidence presented by the state at trial
corroborating the accomplices’ testimony, and the testi-
mony of two of the relevant witnesses was consistent
as to the defendant’s role in the charged crime. Id.,
825–26. In the present case, no evidence besides
Caban’s testimony tied the defendant to the explosive
device, and an inconsistency in her testimony was iden-
tified during cross-examination.
  Considering all of the factors, we are persuaded that
the lack of the mandatory accomplice credibility
instruction in the present case jeopardized the fairness
of the defendant’s trial to a degree significantly greater
than in Miller and Moore and, therefore, we conclude
that manifest injustice would result without a reversal
of the defendant’s conviction of manufacturing a bomb
and possession of an explosive.5
   In summary, the court’s failure to provide an accom-
plice credibility instruction was plain and readily dis-
cernible error. The court’s failure to do so deprived the
defendant of a fair trial and, therefore, our failure to
reverse the defendant’s conviction of manufacturing a
bomb and possession of an explosive after recognition
of this error would result in manifest injustice. The two
prongs of the plain error doctrine are therefore satisfied
in this case and reversal of the conviction on the charges
in question is required.
                           III
  Next, the defendant claims that his conviction of all
three charges violated the constitutional prohibition
against double jeopardy on two grounds.6 First, he
claims that the charges brought against him for posses-
sion of an explosive and manufacturing a bomb arose
out of the same act or transaction and represented
the same offense for the purposes of double jeopardy
analysis. Second, he claims that his conviction of pos-
session of narcotics following his acquittal of posses-
sion of narcotics with intent to sell amounted to two
prosecutions for the same offense. The defendant seeks
review of these unpreserved claims pursuant to State
v. Golding, 213 Conn. 233, 567 A.2d 823 (1989).7
   We begin by setting forth the standard of review
and governing legal principles. ‘‘A defendant’s double
jeopardy claim presents a question of law, over which
our review is plenary. . . . The double jeopardy clause
of the fifth amendment to the United States constitution
provides: [N]or shall any person be subject for the same
offense to be twice put in jeopardy of life or limb. The
double jeopardy clause [applies] to the states through
the due process clause of the fourteenth amendment.
. . . This constitutional guarantee prohibits not only
multiple trials for the same offense, but also multiple
punishments for the same offense in a single trial. . . .
Although the Connecticut constitution does not include
a double jeopardy provision, the due process guarantee
of article first, § 9, of our state constitution encom-
passes protection against double jeopardy.’’ (Citation
omitted; internal quotation marks omitted.) State v. Ber-
nacki, 307 Conn. 1, 9, 52 A.3d 605 (2012), cert. denied,
     U.S.     , 133 S. Ct. 1804, 185 L. Ed. 2d 811 (2013).
                            A
   The defendant first claims that his conviction of pos-
session of an explosive and manufacturing a bomb vio-
lated the constitutional prohibition against double
jeopardy. He argues that the two charges arise out of
the same act or transaction and represent the same
offense for the purposes of double jeopardy analysis.8
Although the claim is reviewable, as the record is ade-
quate for review and the claim is of constitutional mag-
nitude, we are not persuaded that possession of an
explosive and manufacturing a bomb are the same
offense under our test and, therefore, we conclude that
the claim fails under the third prong of Golding.
   ‘‘Double jeopardy analysis in the context of a single
trial is a two-step process. First, the charges must arise
out of the same act or transaction. Second, it must be
determined whether the charged crimes are the same
offense. Multiple punishments are forbidden only if
both conditions are met. . . . Traditionally we have
applied the Blockburger test to determine whether two
statutes criminalize the same offense, thus placing a
defendant prosecuted under both statutes in double
jeopardy: [W]here the same act or transaction consti-
tutes a violation of two distinct statutory provisions,
the test to be applied to determine whether there are
two offenses or only one, is whether each provision
requires proof of a fact which the other does not.
Blockburger v. United States [284 U.S. 299, 52 S. Ct.
180, 76 L. Ed. 306 (1932)]. This test is a technical one
and examines only the statutes, charging instruments,
and bill of particulars as opposed to the evidence pre-
sented at trial.’’ (Internal quotation marks omitted.)
State v. Bernacki, supra, 307 Conn. 9.
  Here, the defendant was charged with possession of
an explosive in violation of §§ 29-3439 and 29-348,10 and
manufacturing a bomb in violation of § 53-80a.11 The
statutory elements of possession of an explosive are
(1) possession (2) of an explosive as defined by the
statutory definition. The statutory elements of manufac-
turing a bomb are (1) fabricating, in any manner, (2)
any type of explosive, incendiary or other device, (3)
designed to be dropped, hurled, or set in place to be
exploded by a timing device.
  Our task is to determine whether conviction of each
crime requires proof of a fact that the other does not.
Considering the statutory language, it is apparent that
both crimes require proof of a fact that the other does
not. In order for a person to be convicted of possession
of an explosive, the state must prove that such person
possessed the explosive. Such proof is not necessary
to support a conviction of manufacturing a bomb.12 In
order for a person to be convicted of manufacturing a
bomb, the state must prove that the person fabricated
the bomb. Fabrication is not an element of the crime
of possession of an explosive. Accordingly, possession
of an explosive and manufacturing a bomb are not the
same offense under the applicable test, and the defen-
dant’s claim fails under the third prong of Golding.
                            B
   Next, the defendant claims that his conviction of pos-
session of narcotics following his acquittal of posses-
sion of narcotics with intent to sell violated the
constitutional prohibition against double jeopardy. He
argues that he faced two prosecutions for the same
offense when the court allowed the state to add a charge
of possession of narcotics to its information after grant-
ing his motion for a judgment of acquittal of possession
of narcotics with intent to sell. Although the claim is
reviewable, as the record is adequate for review and
the claim is of constitutional magnitude, we are not
persuaded that the defendant was prosecuted a second
time and, therefore, the claim fails under the third prong
of Golding.
  As set forth previously, our review of a defendant’s
double jeopardy claim is plenary. In addition to pro-
tecting against the imposition of multiple punishments
for the same offense, the double jeopardy clause of the
United States constitution ‘‘protects against a second
prosecution for the same offense after acquittal.’’ State
v. Hedge, 297 Conn. 621, 666, 1 A.3d 1051 (2010). In
order for this type of protection to be implicated, a
defendant must, (1) for the same offense (2) as to which
he was previously acquitted, (3) be prosecuted a sec-
ond time.
   In the present case, the defendant initially was
charged with possession of narcotics with intent to sell.
After the state rested, the court granted the defendant’s
motion for a judgment of acquittal on that charge and
directed the state to file an amended information that
included a charge of possession of narcotics. The state
filed the new information the following day. The state
did not seek to open its case in order to present addi-
tional evidence or testimony. Following closing argu-
ments and jury instructions, the jury found the
defendant guilty of possession of narcotics.
  First, we must determine whether the crimes at issue
constitute the same offense for the purposes of double
jeopardy. As set forth previously, whether a charged
crime constitutes the ‘‘same offense’’ as another for the
purposes of double jeopardy is analyzed on the basis
of the principles espoused in Blockburger v. United
States, supra, 284 U.S. 299. Under this test, any lesser
included offense constitutes the ‘‘same offense’’ as its
greater offense for the purposes of double jeopardy
analysis. Brown v. Ohio, 432 U.S. 161, 167–68, 97 S. Ct.
2221, 53 L. Ed. 2d 187 (1977).
  Here, it is undisputed that, as a lesser included
offense, possession of narcotics represents the same
offense as possession of narcotics with intent to sell
for the purposes of double jeopardy. See State v.
Polanco, 308 Conn. 242, 244, 61 A.3d 1084 (2013). There-
fore, the charge included in the amended information
was the ‘‘same offense’’ as that ruled upon in the motion
for a judgment of acquittal.
   Next, we consider whether the defendant was acquit-
ted of the charge of possession with intent to sell for
double jeopardy purposes. Double jeopardy protection
applies equally to acquittals rendered by a jury or by
a judge in ruling on a motion for acquittal. Smith v.
Massachusetts, 543 U.S. 462, 467–68, 125 S. Ct. 1129,
160 L. Ed. 2d 914 (2005). ‘‘[A]n acquittal . . . encom-
pass[es] any ruling that the prosecution’s proof is insuf-
ficient to establish criminal liability for an offense,’’
including a judgment of acquittal during a jury trial.
Evans v. Michigan,        U.S.      , 133 S. Ct. 1069, 1074–
75, 185 L. Ed. 2d 124 (2013); see also Smith v. Massachu-
setts, supra, 467–68.
  Here, the defendant was acquitted of the charges of
possession of narcotics with intent to sell when the
judge granted his motion for a judgment of acquittal.13
See Evans v. Michigan, supra, 133 S. Ct. 1069 (‘‘[I]t is
plain that the [trial court] . . . evaluated the [State’s]
evidence and determined that it was legally insufficient
to sustain a conviction. . . . This ruling was not a dis-
missal on a procedural ground unrelated to factual guilt
or innocence . . . but rather a determination that the
State had failed to prove its case.’’ [Citations omitted;
internal quotation marks omitted.]); see also State v.
Kruelski, 250 Conn. 1, 7, 737 A.2d 377 (1999) (‘‘[w]here
the court, before the jury returns a verdict, enters a
judgment of acquittal . . . [retrial] will be barred . . .
when it is plain that the [trial court] . . . evaluated
the Government’s evidence and determined that it was
legally insufficient to sustain a conviction’’ [internal
quotation marks omitted]), cert. denied, 528 U.S. 1168,
120 S. Ct. 1190, 145 L. Ed. 2d 1095 (2000).
   Finally, we must determine whether the defendant
faced a second prosecution. ‘‘[S]ubjecting [a] defendant
to postacquittal factfinding proceedings going to guilt
or innocence violates the Double Jeopardy Clause.’’
(Internal quotation marks omitted.) Smith v. Massachu-
setts, supra, 543 U.S. 467. The clause is not violated
when a defendant is not exposed to trial or trial-like
proceedings, even when the result is a reversal of the
acquittal. Id. (‘‘[w]hen a jury returns a verdict of guilty
and a trial judge [or an appellate court] sets aside that
verdict and enters a judgment of acquittal, the Double
Jeopardy Clause does not preclude a prosecution
appeal to reinstate the jury verdict of guilty’’). Reversal
is permissible under these circumstances because
‘‘[c]orrection of an error of law at that stage [does] not
grant the prosecutor a new trial or subject the defendant
to the harassment traditionally associated with multiple
prosecutions.’’ United States v. Wilson, 420 U.S. 332,
352, 95 S. Ct. 1013, 43 L. Ed. 2d 232 (1975).
   Here, the defendant was not subjected to postacquit-
tal fact-finding proceedings going to his guilt or inno-
cence on the charge of possession of narcotics. No
additional witnesses or testimony were presented.
Rather, the conviction was based solely on the case
made by the state on the original information charging
possession with intent to sell. From the court’s actions
and its instruction to the state to file an amended infor-
mation charging only possession, it is clear that the
court found that the state had failed to prove the intent
to sell element of the charge of possession with intent
to sell. There was no harassment of the defendant, as
the trial continued on the same schedule as it would
have without the filing of the amended information.
Under these circumstances, we cannot conclude that
the defendant was prosecuted twice. Accordingly, the
defendant’s double jeopardy claim fails under the third
prong of Golding.
                            IV
   Next, the defendant claims that the court failed to
adequately instruct the jury on the elements of posses-
sion of narcotics.14 Specifically, he argues that the
court’s instructions (1) conflated two elements of pos-
session—knowledge of the contraband’s presence and
knowledge of the contraband’s character—and (2) erro-
neously informed the jury that it could infer those ele-
ments from his possession of the contraband. The
defendant seeks review of this unpreserved claim pur-
suant to State v. Golding, supra, 213 Conn. 239–40.
Although the claim is reviewable, as the record is ade-
quate for review and the claim is of constitutional mag-
nitude; see State v. Boyd, 115 Conn. App. 556, 562,
973 A.2d 138 (constitutionally axiomatic that jury be
instructed on essential elements of crime charged), cert.
denied, 293 Conn. 912, 978 A.2d 1110 (2009); we are
not persuaded that the instructions were inadequate
and, therefore, we conclude that the claim fails under
the third prong of Golding.
   ‘‘Our standard of review with regard to claims of
instructional error is well established. [I]ndividual jury
instructions should not be judged in artificial isolation,
but must be viewed in the context of the overall charge.
. . . The pertinent test is whether the charge, read in
its entirety, fairly presents the case to the jury in such
a way that injustice is not done to either party under
the established rules of law. . . . Thus, [t]he whole
charge must be considered from the standpoint of its
effect on the [jurors] in guiding them to the proper
verdict . . . and not critically dissected in a micro-
scopic search for possible error. . . . Where . . . the
challenged jury instructions involve a constitutional
right, the applicable standard of review is whether there
is a reasonable possibility that the jury was misled in
reaching its verdict.’’ (Citation omitted; internal quota-
tion marks omitted.) Id., 562–63.
   ‘‘When, as here, a defendant is charged with posses-
sion of narcotics . . . and the contraband is not found
on his person, the state must proceed on the theory
of constructive possession, that is, possession without
direct physical contact. . . . To prove . . . construc-
tive possession of a narcotic substance, the state must
establish beyond a reasonable doubt that the accused
knew of the character of the drug and its presence, and
exercised dominion and control over it. . . . In our
criminal statutes concerning possession, control of the
object must be exercised intentionally. . . . That
intent may be proved by circumstantial evidence.’’
(Citations omitted; internal quotation marks omitted.)
State v. Fasano, 88 Conn. App. 17, 25, 868 A.2d 79, cert.
denied, 274 Conn. 904, 876 A.2d 15 (2005), cert. denied,
546 U.S. 1101, 126 S. Ct. 1037, 163 L. Ed. 2d 873 (2006).
‘‘Where the defendant is not in exclusive possession of
the premises where the narcotics are found, it may not
be inferred that [the defendant] knew of the presence
of the narcotics and had control of them, unless there
are other incriminating statements or circumstances
tending to buttress such an inference.’’ (Internal quota-
tion marks omitted.) State v. Martin, 285 Conn. 135,
150, 939 A.2d 524, cert. denied, 555 U.S. 859, 129 S. Ct.
133, 172 L. Ed. 2d 101 (2008).
  In the present case, the trial court instructed the jury
with regard to the possession element of the narcotics
charge as follows: ‘‘For you to find the defendant guilty
of [possession of narcotics], the state must prove
beyond a reasonable doubt that the defendant know-
ingly possessed or had under his control a narcotic
substance. An element of the offense of possession of
narcotics is that the accused knowingly possessed a
narcotic substance. An act is done knowingly if it is
done voluntarily and purposely. Knowledge may be
inferred from possession. In other words, if you find
possession proved beyond a reasonable doubt, you can
logically and reasonably infer that the defendant had
knowledge that he possessed the subject item. Knowl-
edge can also be inferred from all of the facts, circum-
stances and evidence in the case.
   ‘‘Possession, as used in criminal statutes, ordinarily
signifies intentional control of a designated thing
accompanied by knowledge of its character. The
accused will be guilty of a violation of this statute if,
in fact, he did possess cocaine, which . . . as I have
instructed you, is a narcotic substance. The word pos-
session, as used in the law, has no technical meaning.
It does not mean that one must have a narcotic sub-
stance on his person. That, however, is one form of
possession. It does mean having something under one’s
control or dominion, as you speak ordinarily of things.
We possess a thing when we have it under our immedi-
ate control or dominion. You possess the articles on
your person because obviously they are within your
immediate control or dominion. I possess the records
on the bench before me, and it’s obvious that they are
obviously within my immediate control or possession.
I also possess the briefcase, which happens to be in
my chambers, because it’s under my control. I possess
the furniture and other items in my home, even though
I am not actually there now, for the same reason.’’
   Considering the defendant’s first argument, which is
that the court’s instructions conflated the elements of
knowledge of the drug’s presence and knowledge of
the drug’s character, we deem it meritless. On the con-
trary, the court expressly distinguished between those
two elements in instructing the jury that possession
‘‘ordinarily signifies intentional control of a designated
thing accompanied by knowledge of its character.’’
(Emphasis added.)
  We are equally unconvinced by the defendant’s argu-
ment that the court’s instruction to the jury that it could
infer knowledge of the drug’s presence and character
from his possession of the drug was improper. Although
our Supreme Court has clearly stated that it is improper
to infer that an accused has knowledge of contraband’s
presence or character on the basis of his or her nonex-
clusive possession of the premises in which the contra-
band is found; see State v. Martin, supra, 285 Conn.
150; the defendant has not identified any authority sug-
gesting that it is improper to infer that an accused has
such knowledge on the basis of his or her possession
of the contraband itself. If a jury is convinced that an
accused has control and dominion over certain contra-
band even though it was found in premises not in the
accused’s exclusive possession, it is indeed reasonable
to infer that the accused is aware of the presence and
character of that contraband. Accordingly, there was
no flaw in the court’s instructions regarding the defen-
dant’s possession of narcotics.
                              V
   Finally, the defendant claims that the state violated
his rights under the Connecticut constitution in compel-
ling him to provide a handwriting exemplar. Although
he acknowledges that such protection is not inherent
in the right against self-incrimination contained in the
fifth amendment to the federal constitution, he argues
that the Connecticut constitution’s analogous provision
affords greater protection than its federal counterpart.
The defendant seeks review of this unpreserved claim
pursuant to State v. Golding, supra, 213 Conn. 239–40.
We assume for purposes of analyzing the defendant’s
argument that he has satisfied the second prong of
Golding; but see State v. Evans, 44 Conn. App. 307,
321, 689 A.2d 494 (claim that compelling defendant to
display teeth violated article first, § 8, of Connecticut
constitution was not of constitutional magnitude and
this did not satisfy second prong of Golding), cert.
denied, 240 Conn. 924, 692 A.2d 819 (1997). Even assum-
ing that the claim is reviewable, the record is adequate
for review and the claim is of constitutional magnitude,
we are not persuaded that a clear constitutional viola-
tion occurred and, therefore, the claim fails under the
third prong of Golding.
   The fifth amendment to the United States constitution
provides in relevant part that ‘‘[n]o person . . . shall be
compelled in any criminal case to be a witness against
himself’’; U.S. Const., amend. V; whereas the Connecti-
cut constitution provides in relevant part that ‘‘[n]o
person shall be compelled to give evidence against him-
self . . . .’’ Conn. Const., art. I, § 8. Despite this textual
divergence, our Supreme Court has concluded that
‘‘there is really, in spirit and in principle, no distinction
arising out of such difference of language.’’ State v.
Asherman, 193 Conn. 695, 714, 478 A.2d 227 (1984) (‘‘if
there is a constitutional distinction to be drawn in self-
incrimination cases between giving testimony and giv-
ing evidence, our cases have not reflected it’’), cert.
denied, 470 U.S. 1050, 105 S. Ct. 1749, 84 L. Ed. 2d 814
(1985). In accordance with this analysis, our courts
consistently have declined to construe the Connecticut
provision more broadly than the right provided by the
federal constitution. State v. Lockhart, 298 Conn. 537,
552, 4 A.3d 1176 (2010); State v. Castonguay, 218 Conn.
486, 495–96, 590 A.2d 901 (1991).
   The United States Supreme Court has considered
whether the federal constitution prohibits compulsory
handwriting exemplars and held that this type of evi-
dence does not fall within the scope of the fifth amend-
ment’s protection because it is nontestimonial in nature.
Gilbert v. California, 388 U.S. 263, 266–67, 87 S. Ct.
1951, 18 L. Ed. 2d 1178 (1967). Although Connecticut
appellate courts have not addressed whether the state
constitution acts to prohibit the compelled production
of handwriting exemplars specifically, this court and
our Supreme Court have uniformly determined that,
like its federal counterpart, article first, § 8, of our state
constitution applies only to testimonial evidence. See
State v. Asherman, supra, 193 Conn. 715 (compelling
defendant to submit to providing dental impression did
not violate article first, § 8); State v. Evans, supra, 44
Conn. App. 321 (compelling defendant to display teeth
did not violate article first, § 8); State v. Campfield,
44 Conn. App. 6, 17, 687 A.2d 903 (1996) (compelling
defendant to submit to atomic absorption test did not
violate article first, § 8), cert. denied, 240 Conn. 916,
692 A.2d 814, cert. denied, 522 U.S. 823, 118 S. Ct. 81,
139 L. Ed. 2d 39 (1997).
  In the present case, the defendant was ordered to
provide a handwriting exemplar for comparison with
the notebook found in Caban’s apartment. A handwrit-
ing exemplar is a clear example of ‘‘nontestimonial’’
evidence, a fact that the defendant does not dispute.15
See Gilbert v. California, supra, 388 U.S. 263 (‘‘[n]o
claim is made that the content of the exemplars was
testimonial or communicative matter’’). As such, it falls
outside of any constitutional protection.16 Accordingly,
the defendant’s claim relying on the Connecticut consti-
tution fails under the third prong of Golding.
   The judgment is reversed only as to the conviction
of manufacturing a bomb and possession of an explo-
sive and the case is remanded for a new trial on those
charges. The judgment is affirmed in all other respects.
      In this opinion the other judges concurred.
  1
    The defendant was convicted in 1996. His subsequent appeal was dis-
missed by this court for not being filed in a timely manner. In 2013, as a
result of a stipulated judgment in a habeas corpus action brought by the
defendant, the defendant’s appellate rights were restored, resulting in the
present appeal.
  2
    See Miranda v. Arizona, 384 U.S. 436, 478–79, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
  3
    At trial, the state’s explosives expert described the M-1000 as ‘‘a hollow
cardboard tube . . . filled with a[n] [explosive] powder . . . .’’ On one end
of the device is ‘‘a hobby fuse . . . used as a wick.’’
  4
    Because we consider the language of § 53-80a to be plain and unambigu-
ous, the rule of lenity, as raised by the defendant in this appeal, does not
apply to our analysis. See State v. Lutters, 270 Conn. 198, 219, 853 A.2d 434
(2004) (‘‘[T]he touchstone of [the] rule of lenity is statutory ambiguity. . . .
Thus . . . courts do not apply the rule of lenity unless a reasonable doubt
persists about a statute’s intended scope even after resort to the language
and structure, legislative history, and motivating policies of the statute.’’
[Citation omitted; emphasis in original; internal quotation marks omitted.]).
   5
     The requirement that the court give an accomplice credibility instruction
has existed for decades. In State v. Brown, 187 Conn. 602, 612–13, 447 A.2d
734 (1982), our Supreme Court explained that ‘‘[i]t is well established that
‘where warranted by the evidence, it is the court’s duty to caution the jury
as to the testimony of an accomplice in its charge.’ . . . State v. Ferrara,
176 Conn. 508, 511, 408 A.2d 265 (1979); see Bruton v. United States, 391
U.S. 123, 136, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968); State v. Estep, 186
Conn. 648, 652, 443 A.2d 483 (1982); State v. Ruth, [181 Conn. 187, 196–97,
435 A.2d 3 (1980)]; State v. Colton, 174 Conn. 135, 140, 384 A.2d 343 (1977);
State v. Carey, 76 Conn. 342, 349, 56 A. 632 (1904). ‘The conditions of
character and interest most inconsistent with a credible witness, very fre-
quently, but not always, attend an accomplice when he [or she] testifies.
When those conditions exist, it is the duty of the judge to specially caution
the jury . . . .’ State v. Carey, [supra, 349]. In this case, because of [the
witness’] status as a self-confessed accomplice in the crimes for which the
defendant was being tried and her possible interest in favorable treatment,
the evidence warranted the giving of the cautionary accomplice instruction.
See State v. Ruth, [supra, 196–97].’’ (Emphasis in original.)
   6
     We address the merits of the defendant’s remaining claims because they
relate to the conviction of possession of narcotics or are likely to arise on
retrial. See State v. T.R.D., 286 Conn. 191, 195, 942 A.2d 1000 (2008).
   7
     We will review an unpreserved claim when ‘‘(1) the record is adequate to
review the alleged claim of error; (2) the claim is of constitutional magnitude
alleging the violation of a fundamental right; (3) the alleged constitutional
violation clearly exists and clearly deprived the defendant of a fair trial; and
(4) if subject to harmless error analysis, the state has failed to demonstrate
harmlessness of the alleged constitutional violation beyond a reasonable
doubt. In the absence of any one of these conditions, the defendant’s claim
will fail.’’ (Footnote omitted.) State v. Golding, supra, 213 Conn. 239–40.
   8
     The defendant argues that the state is judicially estopped from arguing
on appeal that manufacturing a bomb is not the same offense as possession
of explosives because, when explaining the contents of a substitute informa-
tion, the prosecutor told the court that ‘‘[t]he new charges now, the third
count, manufacturing a bomb, basically, Your Honor, is the same offense,
pretty much the same elements as the fourth count, [possession of an
explosive device] . . . .’’
   ‘‘Typically, judicial estoppel will apply if: 1) a party’s later position is
clearly inconsistent with its earlier position; 2) the party’s former position
has been adopted in some way by the court in the earlier proceeding; and
3) the party asserting the two positions would derive an unfair advantage
against the party seeking estoppel. . . . We further limit judicial estoppel
to situations where the risk of inconsistent results with its impact on judicial
integrity is certain. . . . Thus, courts generally will not apply the doctrine
if the first statement or omission was the result of a good faith mistake
. . . or an unintentional error.’’ (Internal quotation marks omitted.) Dougan
v. Dougan, 301 Conn. 361, 372–73, 21 A.3d 791 (2011).
   In the present case, the state was not advancing a legal argument that
possession of explosives and manufacturing a bomb are the same offense,
but merely explaining the substance of the additional charge added to the
information. As such, judicial estoppel is not applicable in this case.
   9
     General Statutes § 29-343 provides in relevant part: ‘‘Explosive . . .
means any chemical compound or any mechanical mixture that contains
oxidizing and combustible units or other ingredients in such proportions,
quantities or packing that ignition by fire, friction, concussion, percussion
or detonator may cause such a sudden generation of highly heated gases
that the resultant gaseous pressure is capable of destroying life or limb or
of producing destructive effects to contiguous objects . . . .’’
   10
      General Statutes § 29-348 provides: ‘‘Any person, having in his posses-
sion any explosive for which he has not a bill of sale or who cannot produce
legal evidence showing that he obtained such explosive by a legal transfer,
shall be fined not more than ten thousand dollars or imprisoned not more
than ten years or both for each offense.’’
   11
      General Statutes § 53-80a provides in relevant part: ‘‘Any person, other
than one engaged in the manufacture of firearms or explosives or incendiary
devices for lawful purposes, who fabricates, in any manner, any type of an
explosive, incendiary or other device designed to be dropped, hurled, or
set in place to be exploded by a timing device, shall be guilty of a class
B felony.’’
   12
      The defendant argues that one cannot fabricate an explosive device
without first possessing an explosive and therefore possession is an element
of manufacturing a bomb. In support, he cites cases from other jurisdictions,
but fails to identify any Connecticut case for this proposition. All but one
of these cases concern possession and manufacture of narcotics, not explo-
sives or an explosive device, and are plainly distinguishable. The remaining
case, United States v. Buchanan, 830 F.2d 146, 147 (10th Cir. 1987), concerns
a defendant who was convicted of both manufacture and possession of an
explosive device under a single statute. That case is also distinguishable
from the present case, where the defendant was convicted under two distinct
statutes, each with a different purpose and different elements. Accordingly,
we do not find the cases cited by the defendant to be on point. Further,
§ 53-80a does not contain any reference to possession as an element of the
offense of manufacturing a bomb.
   13
      There is no dispute that jeopardy first attached prior to the acquittal,
as the jury had been empaneled and sworn. See State v. Jimenez-Jaramill,
134 Conn. App. 346, 375 n.18, 38 A.3d 239 (‘‘[i]n jury trials, jeopardy attaches
when a jury is empaneled and sworn’’), cert. denied, 305 Conn. 913, 45 A.3d
100 (2012).
   14
      As we reverse the defendant’s conviction of possession of an explosive,
we limit our review of the court’s instructions on possession to those con-
cerning the charge of possession of narcotics.
   15
      The defendant argues that handwriting exemplars should be treated
differently than other forms of nontestimonial evidence under the Connecti-
cut constitution’s self-incrimination clause because compelling a defendant
to submit this type of evidence subjects a person accused of a crime to the
‘‘cruel trilemma’’ of self-accusation, perjury, or contempt. See State v.
Steiger, 218 Conn. 349, 365 n.16, 590 A.2d 408 (1991). In interpreting this
clause, our courts draw a line between testimonial evidence, falling within
the clause’s protection, and nontestimonial evidence, falling without. The
defendant provides no authority for the proposition that the line be redrawn
in the manner sought.
   16
      The defendant asks that we break from our Supreme Court’s precedent
and hold that the Connecticut constitution’s self-incrimination clause pro-
vides broader protection than the fifth amendment to the federal constitution
in that it applies to nontestimonial evidence. ‘‘It is axiomatic that the trial
court and this court are without authority to overrule the decisions of our
Supreme Court. In the absence of direction by our Supreme Court, inferior
courts must continue to adhere to its decisions.’’ West Hartford v. Murtha
Cullina, LLP, 85 Conn. App. 15, 24, 857 A.2d 354, cert. denied, 272 Conn.
907, 863 A.2d 700 (2004). Accordingly, we cannot be persuaded by the
defendant’s argument.